                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                             :
 FRED MINOR,                                 :
                            Petitioner,      :
                                             :
                       v.                    :                   No. 16-cv-03027
                                             :
                                             :
 MICHAEL D. OVERMYER; and                    :
 THE DISTRICT ATTORNEY OF THE                :
 COUNTY OF PHILADELPHIA,                     :
                  Respondents.               :
                                             :

                                          ORDER

        AND NOW, this 4th day of April, 2019, for the reasons set forth in the Opinion issued
this date and upon consideration of the Report and Recommendation (“R&R”) of United States
Magistrate Judge Thomas J. Rueter, ECF No. 21; and Petitioner’s Objections to the R&R, ECF
No. 24, IT IS ORDERED THAT:
          1.   Petitioner’s Objections to the R&R, ECF No. 24, are OVERRULED.
          2.   The R&R, ECF No. 21, is APPROVED and ADOPTED.
          3.   The Petition for Writ of Habeas Corpus, ECF No. 1, is DISMISSED as time-
barred.
        4.    Petitioner’s request for an evidentiary hearing is DENIED.
        5.    Petitioner’s Motion for Leave to File an Amended Supplementary Pleadings to
Petition, ECF No. 19, is GRANTED.
        6.    This case is CLOSED.
        7.    There is no basis for the issuance of a certificate of appealability.

                                           BY THE COURT:




                                           /s/ Joseph F. Leeson, Jr.
                                           JOSEPH F. LEESON, JR.
                                           United States District Judge



                                              1
                                           040319
